DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the blower" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 17-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindy Brennan et al. U.S. Patent Publication 2003/0214160 A1 (Brennan).
Regarding claim 1, Brennan discloses an insert for a climate controlled vehicle seat (Figure 2), the insert comprising: a cover layer (Element 82); a heater arranged below the cover layer (Element 28); a connection layer (Element 32) arranged below the heater; and a spacer layer (Element 30) located below the connection layer; wherein the vehicle seat comprises a cushion having a recess (Figure 2 Element 54 with recess to house the insert) defined in a top side thereof, and at least a portion of the insert is configured to be received into the recess and then covered by a trim layer (Element 80) of the vehicle.  
Regarding claim 17, Brennan discloses the insert wherein the spacer layer comprises one or more vent holes (Element 38).  
Regarding claim 18, Brennan discloses the insert wherein the connection layer is applied around the one or more vent holes in the spacer layer (Element 32 around Element 38 over 30).  
Regarding claim 19, Brennan discloses the insert wherein the heater (Figure 2 Element 28) is attached directly to a top surface of the connection layer (Element 32) and the spacer layer is attached directly to a bottom surface of the connection layer (Element 30).  
Regarding claim 20, Brennan discloses the insert wherein the heater (Figure 2 Element 28) is attached directly to a bottom side of the cover layer (Figure 2 Element 82), and an opposing top side of the cover layer is attached directly to the trim layer of the vehicle seat (Element 80).  
Regarding claim 21, Brennan discloses the insert wherein the spacer layer (Element 30) is attached directly to the cushion (Element 54).  
Regarding claim 22, Brennan discloses the insert wherein the insert is free of any layers between the spacer layer and the cushion (Figure 2 Element 30 and 54 with no layers in between).  
Regarding claim 23, Brennan discloses the insert wherein the connection layer comprises tape (Element 32 [0016, 0025]).  
Regarding claim 24, Brennan discloses the insert wherein the tape is air permeable (Element 32 [0016, 0025]).  
Regarding claim 25, Brennan discloses the insert wherein the connection material comprises one or more strips ([0016] various patterns of distribution of connection material throughout the surface).  
Regarding claim 26, Brennan discloses the insert wherein the spacer layer comprises reticulated foam ([0017]].  
Regarding claim 27, Brennan discloses the insert wherein the heater (Figure 2 Element 28) is attached directly to a top surface of the connection layer (Element 32) and the spacer layer (Element 30) is attached directly to a bottom surface of the connection layer (Figure 2).  
Regarding claim 28, Brennan discloses the insert wherein the spacer layer (Element 30) is attached directly to the cushion without any layers between the spacer layer and the cushion (Figure 2 Element 30 direction on Element 54).  
Regarding claim 29, Brennan discloses the insert wherein when the insert is viewed in cross section, the cover layer has a width that is wider than a width of the spacer layer (Figure 2 Element 82 is wider than Element 24).  
Regarding claim 30, Brennan discloses the insert wherein a top surface of the cover layer is generally aligned with a top surface of the cushion after the insert is received into the recess (Figure 1 Element 32 extends within the recess).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Gregory A. Haupt et al. U.S. Patent 6,786,541 B2 (Haupt).
Regarding claims 31 and 32, Brennan discloses the insert (Figure 2 Element 24) wherein the cushion (Element 54) has a first recess for housing the insert; wherein the insert comprises the cover layer (Element 82).  Brennan does not provide a second recess to surround the periphery of the cover layer (Element 82).  Haupt discloses a vehicle seat having an insert (Element 18) having a cover layer (Element 18a) that is supported within the recess of the cushion (Figure 3 Element 22).  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to provide a cover dimensioned to fit into the recess of the cushion.  Such a dimension modification would provide a means to use less materials for the system.  
Brennan in view of Haupt does not disclose a second recess dimensioned to fit the cover layer.  Dimensional modification is well known in the art.  It would be obvious to provide a different dimensioned cavity within the existing cavity to accommodate the dimensions of the cover; wherein the second recess has a ledge upon which the cover layer is supported, the ledge is generally parallel to a bottom surface of the recess upon which the spacer layer is supported.  

Allowable Subject Matter
Claims 33 and 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose a gap between the side wall of the spacer layer and side wall of the recess.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636